DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Newly submitted claims 21-24 are directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: 
Claims 21-24 are directed to determining whether a component or device coupled to the IHS has an ability to persist license data and at least one of: (a) in response to the component or device lacking the ability to persist license data, executing a command as a get license command, or (b) in response to the component or device having the ability to persist license data, executing the command as a verify license command.  
Claims 21-24 are not directed to the originally presented invention because they are not directed to at least one of: (a) in response to the component or device lacking license data stored therein, executing the command as a get license command, or (b) in response to the component or device having license data stored therein, executing the command as a verify license command. 
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claims 21-24 are withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-4, 6 are rejected under 35 U.S.C. 103 as being unpatentable over Tonry et al. (US 2015/0370575 A1) in view of Brundridge et al. (US 10,467,388) and Challener et al. (US 2003/0208338 A1).  Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Tonry et al./Brundridge et al./Challener et al. in view of Zimmer et al. (US 2006/0129675 A1) and Huang et al. (US 2017/0220802 A1).  Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Tonry et al./Brundridge et al./   Challenger et al. in view of Zimmer et al..  
As per claim 1, Tonry teaches a method (200, FIG. 2), comprising:
loading, by a processor of an Information Handling System (IHS) in response to execution of Basic System Input/Output (BIOS) code and prior to the booting of any Operating System (OS) by the IHS, a Unified Extensible Firmware Interface (UEFI) driver [processor (120, FIG. 1); Information Handling System (100, FIG. 1; [0024], line 7); in response to execution of BIOS code (BIOS firmware 192 may be launched and may execute ([0027], lines 2-3); When BIOS firmware 192 executes, BIOS firmware 192 may be enabled to receive requests for license activation ([0027], lines 8-10)); prior to the booting of any Operating System by the IHS (BIOS firmware 192 representing pre-boot instructions executable by processor subsystem 120 ([0026], lines 4-5) for preparing information handling system to boot…in preparation of launching operating system 132 for execution ([0026], lines 4-8)); Unified Extensible Firmware Interface (UEFI) driver (BIOS 190 complies with UEFI specification ([0026], lines 9-10); license manager driver (stored in BIOS 190 is license information 194 which may be employed for license management by BIOS firmware 192 ([0026], lines 12-14); license information may include…executable code for managing a particular license ([0030], lines 11-14)); license manager driver needs to be loaded by the processor for performing license management]; and
executing, by the processor, a command received from a device coupled to the IHS [command is request received at a user interface implemented by the BIOS ([0030], lines 1-5); user interface suggests a device coupled to the IHS – hence a command received from a device coupled to the IHS; command is executed to retrieve license information (204, FIG. 2)], wherein the command follows a license management protocol provided by the UEFI driver [BIOS complies with UEFI ([0026], lines 9-10) suggests protocol provided by the UEFI driver; command received by the BIOS (202, FIG. 2) being executed to retrieve license information (204, FIG. 2) suggests license management protocol provided by the UEFI driver; received command needs to follow license management protocol provided by the UEFI driver in order to retrieve license information at 204 (FIG. 2)].
Tonry further teaches the command obtaining a license with license data to activate the license [204, FIG. 2; [0030], lines 5-8]. Tonry does not teach (a) executing the command received from the device coupled to the IHS as a get license command in response to the device lacking license data stored therein.  
Brundridge teaches executing a command received from a device coupled to an IHS as a get license command in response to the device lacking license data stored therein - to obtain a license with license data to activate a licensable feature of the device [request for a license sent…from a component (claim 1, lines 7-8) is command received from the device; component/device is coupled to an IHS (components 108, 110, 112 are coupled to IHS 102 – FIG. 1); command is executed as a get license command in response to the device lacking license data stored therein - to obtain a license with license data to activate a licensable feature of the device (claim 1, last 9 lines)].  Brundridge would have suggested to one skilled in the art before the effective filing date of the claimed invention to execute a command received from a device coupled to an IHS (one of devices 140, 150, 160, 170 – FIG. 1 of Tonry) as a get license command in response to the device lacking license data stored therein - to obtain a license with license data to activate a licensable feature of the device.
Tonry/Brundridge does not teach rebooting the IHS in response to a request from the device indicating that the license data requires a reboot in order to take effect.  It was known in the art before the effective filing date of the claimed invention for a device to indicate that its configuration data requires a reboot to take effect.  It would have been obvious to one skilled in the art before the effective filing date of the claimed invention for the device of Tonry/Brundridge to indicate that the license data requires a reboot in order to take effect because license data is no more than a configuration data for the device.  It would have been further obvious to one skilled in the art before the effective filing date of the claimed invention to reboot the IHS in response to the device indicating that the license data requires a reboot in order to take effect - to allow the license data to take effect.
Tonry/Brundridge, however, does not suggest rebooting the IHS to allow the license data to take effect prior to the booting of any OS.  Challener suggests rebooting an IHS prior to booting any OS to allow a functionality to take effect ([0025], last 5 lines).  Challener would have suggested to one skilled in the art before the effective filing date of the claimed invention to reboot the IHS to allow the license data to take effect prior to the booting of any OS because obtaining license data are no more than functionalities associated with the device.
As per claim 2, Tonry teaches the license data being obtained [license data is obtained by BIOS (204, FIG. 2)] prior to the booting of any OS by the IHS being completed [BIOS firmware 192 representing pre-boot instructions executable by processor subsystem 120 ([0026], lines 4-5) for preparing information handling system to boot…in preparation of launching operating system 132 for execution ([0026], lines 4-8) suggests license data being obtained prior to launching operating system – hence prior to the booting of any OS by the IHS being completed].
As per claim 3, Tonry does not teach loading, by the processor, an Option Read Only Memory (ROM) of a device coupled to the IHS by starting a UEFI binding process.  Brundridge teaches loading an Option Read Only Memory (ROM) of a device coupled to the IHS by starting a binding process to activate the device [Option ROM of a component coupled to the IHS is non-volatile flash memory (col. 7, lines 45-46) containing data to be used in the licensing process such as unique identification number for the component (col. 7, lines 48-51); binding process is process in which data in the non-volatile flash memory is matched with data supplied to the component (col. 7, lines 52-54); binding process is started before the component can be activated (col. 7, lines 52-54); data to be used in the licensing process is provided with loading of the non-volatile flash memory].  Brundridge, in combination with Tonry suggesting compliance with UEFI ([0026], lines 9-10), would have suggested to one skilled in the art before the effective filing date of the claimed invention to load an Option ROM of a device coupled to the IHS by starting a UEFI binding process in order to activate the device.
As per claim 4, Tonry does not specifically teach the license data being configured to allow the device to enable a corresponding feature in the device.  Brundridge teaches a license for a component delineating specific list of features of the component [col. 4, lines 4-6] – hence the license data being configured to allow a device to enable a feature in the device.  Brundridge would have suggested to one skilled in the art before the effective filing date of the claimed invention to use its license data to allow the device to enable a feature in the device.
As per claim 5, Tonry does not teach the command including an Intelligent Platform Management Interface (IPMI) or Shared Memory Access (SMA) command.  Zimmer teaches remote agents communicating via a network with a BMC [[0021], last 5 lines] coupled to an IHS [300, FIG. 3].  Zimmer would have suggested to one skilled in the art before the effective filing date of the claimed invention to couple a BMC to the IHS of Tonry to allow for communication with remote agents.  Huang teaches communication between a UEFI BIOS and BMC firmware being performed with Intelligent Platform Management Interface (IPMI) commands [[0047], lines 4-7].  Huang would have suggested to one skilled in the art before the effective filing date of the claimed invention to implement commands of Tonry/Zimmer as IPMI commands to allow for communication with remote agents via the BMC.
As per claim 6, Tonry teaches executing the command including communicating with a license store [BIOS firmware may enable a user to purchase a license ([0027], lines 16-17); purchase of a license contract from a vendor of the license ([0030], lines 19-21)].
As per claim 7, Tonry does not teach the license store being provided by a baseboard management controller (BMC) coupled to the IHS.  Zimmer teaches remote agents communicating via a network with a BMC [[0021], last 5 lines] coupled to an IHS [300, FIG. 3].  Zimmer would have suggested to one skilled in the art before the effective filing date of the claimed invention to couple a BMC to the IHS of Tonry to allow a remote license store to communicate with the IHS via a network.

Response to Arguments
Applicant’s arguments with respect to the elected claims have been considered but are moot in view of the current rejection.  

Note that “a RAID component or device coupled to the IHS” in lines 6-7 of claim 1 is interpreted as a RAID component coupled to the IHS or a device coupled to the IHS (i.e. not interpreted as a RAID component coupled to the IHS or a RAID device coupled to the IHS; i.e. not interpreted as a RAID component not necessarily coupled to the IHS or a device coupled to the IHS; i.e. not interpreted as a RAID component not necessarily coupled to the IHS or a RAID device coupled to the IHS).  

Note that the well-known statement is taken to be admitted prior art because applicant did not traverse the well-known statement, in re Chevenard, 139 F.2d 711, 713, 80 USPQ 239, 241 (CCPA 1943).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TANH Q NGUYEN whose telephone number is (571)272-4154.  The examiner can normally be reached on M-F (10:30AM-6:30PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JAWEED ABBASZADEH can be reached on 571-270-1640.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/TANH Q NGUYEN/Primary Examiner, Art Unit 2187                                                                                                                                                                                                        TQN: April 16, 2021